Citation Nr: 1724332	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-04 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's application to reopen a claim of entitlement to service connection for PTSD.

In August 2015, the Board reopened the Veteran's claim for service connection for PTSD, and remanded it for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2016, the Board remanded the appeal to attempt to corroborate the Veteran's PTSD stressor.

In a June 2008 VA Form 21-0781, the Veteran alleged that he feared for his life when he was ordered to perform work on a boat ported in Subic Bay, the Philippines, during a typhoon in October 1970; he also mentioned that two typhoons struck the area within one week's time but did not specify which typhoon impacted Subic Bay.  Subsequently, in an August 2008, VA Form 21-0781, the Veteran described the same stressor, but this time he identified the typhoon which struck Subic Bay as Super Typhoon Kate, ostensibly based on Internet research that he performed.

In response to the May 2016 remand, the AOJ attempted to corroborate the Veteran's stressor.  However, it appears that the AOJ's requests to the U.S. Army & Joint Services Records Research Center (JSRRC) limited inquiry to only whether Typhoon Kate had struck Subic Bay in October 1970.  The JSRRC confirmed that Super Typhoon Kate had struck the Philippines but that the U.S. Naval Station in Subic Bay was unaffected.  However, the Internet research submitted by the Veteran shows that Super Typhoon Joan (also known as Typhoon Sening, as confirmed by the Board's own research) preceded Super Typhoon Kate by one week in October 1970.  

Accordingly, remand is needed to again attempt to corroborate the Veteran's PTSD stressor.  Although the Veteran had identified Super Typhoon Kate as the typhoon that impacted Subic Bay, his initial statement noted that two typhoons occurred in October 1970 and he did not then identify which typhoon affected him.  Given the proximity of time that these typhoons both struck the Philippines, the AOJ should determine whether the Veteran's stressor can be confirmed with respect to Super Typhoon Joan, which occurred within days Super Typhoon Kate and which may have impacted the Subic Bay area.  The Board further finds that the Veteran has supplied sufficient information to submit requests to JSRRC to attempt to verify his alleged stressors, as they may pertain to Super Typhoon Joan. 

Additionally, if a stressor claimed by the Veteran is verified, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD is a result of a verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the Veteran's claimed stressor, specifically as it may relate to the occurrence of Super Typhoon Joan (also known as Typhoon Sening) in October 1970.  This summary, together with a copy of the Veteran's DD Form 214 and any other documents the AOJ deems to be relevant, should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.

All efforts to obtain the Veteran's records should be documented.  If any records are unavailable, a formal finding of unavailability should be issued.

2.  If the stressor claimed by the Veteran is corroborated, a VA examination should be scheduled in order to ascertain whether the Veteran's claimed PTSD is a result of a verified in-service stressor.

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

3.  After any additional indicated development, readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

